       Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 1 of 11

                                                                        Service of Process
                                                                        Transmittal
                                                                        07/14/2020
                                                                        CT Log Number 537935249
TO:      EMMELINE TOWNE
         Stryker Corporation
         2825 AIRVIEW BLVD
         PORTAGE, MI 49002-1802

RE:      Process Served in Massachusetts

FOR:     STRYKER CORPORATION (Domestic State: MI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  MATTHEW GONZALES, Pltf. vs. STRYKER CORPORATION, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # NONE
NATURE OF ACTION:                 Product Liability Litigation - Breach of Warranty
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 07/14/2020 at 09:07
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
REMARKS:                          Due to the illegible condition of the enclosed documents, CTs transmittal may be
                                  incomplete.
ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/14/2020, Expected Purge Date:
                                  07/19/2020

                                  Image SOP

                                  Email Notification, EMMELINE TOWNE emmeline.towne@stryker.com

                                  Email Notification, LEGAL OPERATIONS DEPT. . legaloperations@stryker.com

                                  Email Notification, MARY LOU DEYOUNG marylou.deyoung@stryker.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 South LaSalle Street
                                  Suite 814
                                  Chicago, IL 60604
For Questions:                    866-331-2303
                                  CentralTeam1@wolterskluwer.com




                                                                        Page 1 of 1 / AA
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                           Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 2 of 11




                                                    Commonwealth of Massachusetts

                   SUFFOLK. SS.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                              SUPERIOR COURT DEPARTMENT
                                                                              CIVIL DOCKET NO. __________
                     fyicK.I'Reu.?                 7»J.*T>UlNTIFFfST

                    V.

                    Shy/^i^j                           ■ DEFENDANT(S)

                                                                   SUMMONS

                   THIS SUMMONS IS DIRECTED TO              ^           Ccj t^Ci/^
                                                                                                  .. (Defendant's name)

                   You are being sued. The Plalntlff(s) named above has started a lawsuit against you. A copy of the
                   PlaintifTs Complaint filed against you is attached to this summons and the original complaint has been
                   filed in the ^tjCCi\\cSi^opj\r,J         Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
                                               f
     1.            You must respond to this lawsuit in writing within 20 days. If you do'not respond, the court may decide
                   the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
                   opportunity to tell your side of the story. You must respond to this lawsuit In writing even if you expect
                   to resolve this matter with the Plaintiff.. If you need more time to respond, you may request an
                   extension of time in writing from the Court.
     2.            How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
                   copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can 4o this by;
             a.    Filing your signed ^ginal responsewith the Clerk's Office for Qvil Busin^ssy*^            Court. ^
•^        ^ //                      ^(Mdressi. by mail or in person. AND
            b.     Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
                   address: Laaf                     C                                           I t?T oT
     3.           What to Include in your response. An "Answer" is one type of response to a Complaint Your Answer
                   must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
                   Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
                   use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
                   based on'the same facts or transaction described in the Complaint, then you must include those claims
                   in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                  lawsuit. If you want to have your case heard by a jury, you must specifically request a Jury trial In yoUr
                  Answer or in a written demand for a jury trial that you must send to the other side and file with the
                  court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
                  "Motion to Dismiss," if you believe that the complaint Is legally invalid or legally insufficient. A Motion
                  to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
                  you'are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
                  described in the rules of the Court in which the complaint was filed, available at
                  www.mass.gov.courts/case-legal-res/rules of Court.


                                                                                               A true copy Attest:
                                                                                                                i]Beputy Sheriff Suffolk County
                                  Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 3 of 11




                                                get legal help from a lawyerrlf you-cannbt get legal help, some basic
4-.         Ugal Assistance. You may. wish to                                               v/courts/selfhelp.
            information for people who represent themselves is available at www.mass go
            Required information on all filings:      "civil docket number" appearing at the         ^            ".
5.          case nuniber assigrted.to this case and must appear on the front of your Answer or Motion to Dismiss.

            You should refer to yourself as the "Defendant."
                                                                                                                                              i-
             Witness Hon. Judith Fabricant, Chief Justice on _2i£^                  LO           . 20 ^C>.                                    d
                                                                                                                                              •a




            Cferk-Magistrate
             No.=:The number BSSignad to Ore Complaint by die aeri<.IVIagu.,a.e at die beginning of the lavysuit shouid be indicated on the
             summons before It U served on the Defendant




                                                       PROOF OF SERVICE OF PROCESS
                                                                                    20 ’ , i served a copy of this summons,
                    I hereby certify that on ---- ---------------------------------
     .   - ■ together with a copy of the complaint in this action, on the defendant named.in this summons, in the
             following manner (See Mass. R. Civ. P. 4 (d){l-5)).




                                                         .20                     Signature:
              Dated:



               N.B.               TO PROCESS SERVER:
                      PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX -BOTH
               ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON -THE DEFENDANT.




                                          r




             '' i,i i J .“f"' I
                     Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 4 of 11



                                                                     DOCKET NUMBER                          Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET                                                                             The Superior Court


                                                                                                                                                           □
 PLA1NTIFF(8):                                            > A IA\                                           COUNTY

 ADDRESS:
                 \                                                                                           St/((ol 1^
                                                                                      OEFENDANTCS):

                                                                                           S'// ^ lc<j                             1 ^oo
 ATTDRNEV:           “T^a/riO^            C.
MXJRESS:
                                                               r                      ADDRESS:
                                         --- CSLSS-
                            tt^Si              uI          A   SSzmsl
BBO;                   C3 fc ^ g »7
                                                     TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
            CODE NO.                           TYPE OF ACTION (speeHY) .              TRACK              HAS A JURY CLAIM BEEN MADE?
       AAH                                 p.  /fit.           h TiniL                             A     g'VES      Q NO

   *lf "Other*' please describe:
            Is there a claim under 6.L. c. 93A?                                                  is this a class action ungpr Mass. R. Civ. P. 23?
            □ YES             (5 NO                                                                   □    yes              NO
                                                       STATEMENT OF DAMAGES PURSUANT TO OX. c. 212. § SA
The folimving is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plainfifTs counsel reGes to determine money damages.
For this form, disregard double or treUa damage claims; Indicate single damages only.
                                                                                    TORT CLAIMS
                                                                        (attach addiUonal sheets as necessary)
A. Documented medical expenses to date;
        1. Total hospital expenses....................
        2. Total doctor expenses......................
        3. Total chiropraede expenses...............                                                                                                 s-.g—■
        4. Total physical therapy expenses.........                                                                                                  s
        5. Total other expenses (describe below)                                                                                                     s
                                                                                                                                    Subtotal (A): C

B. Documented lost wages and compensation to date...............                                                                                     fi   o
C. Documented properly damages to date.......................... .
D. Reasonably anticipated future medical and hospital expenses
E. Reasonably antidpatod lost wages................... ..................                                                                            S    /9
F. Other documented items of dam^es (describe below)......... .                                                                                      s

G. Briefly desenbe plaintifi's injury. Including the nature and extent of injury:
                                                                                                                                                               4'
                                                                                                                                     TOTAL (A^;S ^5*6 ACID


                                                                     CONTRACT CLAIMS
                                                            (attadi additional sheets as necessary)
 □ This action includes a claim Involving collection of a debt incurred pursuant to a revoMng credit agreement Mass. R. Civ. P. 8.1(s).
P^de a detailed description of claim(s):
                                                                                                                                  TOTAL: $

Signature of Attorney/Unrepresented Plaintiff: X                                ^                                                      Date:

RELATED ACTIONS: Please provide the case number, cbm name, and                                   of any related actions pending In the Superior Court...



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court>connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X                                                                                                     Date   ■ cJi'lib
     Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 5 of 11




                        COMMONWEALTH OF MASSACHUSETTS
                             SUFFOLK COUNTY, SS.

MATTHEW GONZALES                                  )
Plaintiff                                         )
                                                  )
              V.                                  )
                                                  )
STRYKER CORPORATION                               )
Defendant                                         )

                                NOTICE OF APPEARANCE

NOW COMES Thomas C. Bixby, Esq. of the Law Office of Thomas C. Bixby, LLC and hereby
enters his notice of Appearance on behalf of the Plaintiff, Matthew Gonzales.

        DATED at Town of Rutland, in the County of Rutland and State of Vermont, this 10th
day of June, 2020.

                                    By:    Plaintiff,
                                           Matthew Gonzales


                                    By:
                                           Thomas C. Bixby, Esq., BBO#638637
                                           Law Office of Thomas C. Bixby, LLC.'
                                           Attorneys for the Plaintiffs
                                           1213 US 7 N
                                           P.O. Box 6856
                                           Rutland, VT 05702
                                           802-775-3229
      Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 6 of 11




                         COMMONWEALTH OF MASSACHUSETTS
                              SUFFOLK COUNTY, SS.

MATTHEW GONZALES                                     )
Plaintiff                                            )
                                                     )
                V.                                   )
                                                     )
STRYKER CORPORATION                                  )
Defendant                                            )

                                         COMPLAINT

     NOW COMES Plaintiff, Matthew Gonzales, by and through his attorney, Law Office of
Thomaw C. Bixby, LLC., and hereby COMPLAIN and ALLEGE of the Defendant as follows:

1.     PARTIES AND JURISDICTION

1.     Plaintiff, Matthew Gonzales is a resident of the City of Boston, County of Suffolk and

       Commonwealth of Massachusetts.

2.     Defendant, Stryker Corporation, hereinafter “Stryker"’, is a Michigan Corporation doing

business in all SO states and maintaining and keeping offices in the Commonwealth of

Massachusetts

7.     The subject matter of the complaint involves the failure or a medical device.

8.     The Court has jurisdiction over the parties and the subject matter of this Complaint.

9      On or about September 22,2011 Plaintiff was implanted with a Stryker spinal implant

       identified as number 48651232 -32 mm plate, 12 mmscrews, or a similar type device

       manufactured by Stryker.

10.   In July 2017, Mr. Gonzales began to experience a sore throat and he sought medical

      treatment.

II.   As a result of a medical examination it was revealed that the spinal implant had

      dislocated causing damage to Mr. Gonzales’ esophagus resulting in an infection around
       Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 7 of 11




        his heart and an abscess in his neck and a pneumonia.

12.     As a result of an attempt to repair, the dislodged spinal implant during the procedure Mr.

        Gon/.ales’ vocal cord became paralyzed along with the left side of his neck.

13.     Mr. Gonzales has had to undergo multiple surgeries to fight infections from the dislodged

        spinal implant.

14.     Mr. Gonzales series of medical conditions are directly and proximately related to the

        dislodging of the spinal implant.

15.     As a direct and proximate result of the Defendant’s acts of negligence, Plaintiff, suffered

        severe physical injuries which are set forth more specifically below. .

      COUNT I; BREACH OF IMPLIED FITNESS AND FAILURE TO WARN- STRICT
                                 LIABILITY

16.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1

        through IS, above, as if fully set forth herein.

17.     This is an action for breach of an implied warranty of fitness for particular purpose

        pursuant to Chapter 106, Section 2<315 of the laws of the Commonwealth of

        Massachusetts.

18.     Defendant placed the spinal implant, i.e., the product in the stream of commerce with the

        intent that the same would be utilized and placed in the human body and implied that

        same was safe for such purposes, including the use of said product as a spinal implant.

19.     That in fact the spinal implant, i.e., the product, upon information and belief, was

        inherently unsuitable and not well suited for internal human uses as same was known, or

        should have been known to cause bodily injury.

20.     That the spinal implant, i.e., the product was implied by the conduct of the Defendant to

        be safe and suited for the proposed use as an internally placed spinal implant.
      Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 8 of 11




21.    Defendant breached the implied warranty vis a vis the product and its suitable safety.

22.    Defendant’s Spinal Implant and Hardware implanted into Mr. Gonzales were defective

       due to inadequate post-marketing warnings, or instructions, as Defendant failed to

       provide Plaintiff and his physicians warning of the risk of injury of dislodgment of the

       device, Defendant failed to provide adequate warnings to the medical community and

       patients, including Plaintiff.

23.    The Defective warnings and labeling of the Spinal Implant and its hardware were

       substantial factors in causing the injuries to the Plaintiff.

24.    As a direct and proximate cause of the defective condition of the Spinal Implant and its

       hardware, manufactured and/or supplied by Defendant and for the failure to warn and

       their negligence, carelessness, and other wrongdoing and actions described herein,

       Plaintiff suffered injuries and damages as set more fully below.

                                    COUNT 11. NEGLIENCE

25.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1

       through 24, above, as if fully set forth herein.

26.    At all times relevant to this action, Defendants had a duty to exercise reasonable care, and

       to comply with the existing standards of care, in their preparation, design, research,

      development, manufacture, inspection, labeling, marketing, promotion and sale of the

       Spinal Implant and its hardware, which Defendants introduced into the stream of

      commerce, including a duty to ensure that users would not suffer from unreasonable.

      dangerous or untoward adverse side effects.
      Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 9 of 11




27.    At all times relevant to this action, Defendant had a duty to warn all health care providers

       and consumers of the risks, dangers, and adverse side effects of the Spinal Implant and its

       hardware inserted into Mr. Gonzales.

28.    At all times relevant to this action. Defendant knew or reasonably should have known

       that the Spinal Implant and hardware implanted in Mr. Gonzales was unreasonably dan­

       gerous and defective when used as directed and as designed, including but not limited to

       the following particulars;

            a. That the spinal implant could become dislodged causing harm to an individual
            such as Mr. Gonzales;
29.    Based on what they knew or reasonably should have known as described above, the

       Defendants deviated from principles of due care, deviated from the standard of care, and

       were otherwise negligent in one or more of the following particulars:

       a.      In failing to conduct those tests and studies necessary to determine that the use of
       a Spinal Implant may dislodge damaging one’s esophagus resulting in infections,
       abscesses and other serious infection and disease; and/or


       b.      In failing to instruct or warn the medical community that the Spinal Implant may
      dislodge cause damage to the esophagus resulting in infections, abscesses and other
      serious infection and disease; and/or


      c.       failed to warn Mr. Gonzales that he may be at risk for serious harm such as
      dislodgement damages esophagus and other infections and/or injuries; and/or


      d.       was otherwise negligent.
30.   The product defects alleged above were a substantial contributing cause of the injuries
      and damages suffered by Plaintiff.
      Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 10 of 11




31.     The injuries and damages suffered by Plaintiffs were the reasonably foreseeable results of
        Defendants* negligence.
32.     Plaintiff Matthew Gonzales* injuries fall under the principal of res ipsa loquitor in that:

        a. a spinal implant dislodgement does not normally occur unless the product is defective;

        and/or

       b. there are no actions by the Plaintiff which caused these injuries; and/or

       c. the negligence falls within the scope of Defendant*s duties toward Plaintiff.

31.    But for Defendant’s breaches of duties Mr. Gonzales Would not have developed and
suffered the injuries and damages described with particularity, above.


                                          AD DAMNUM

        As the further proximate result of Defendants* negligence and breaches of duty, Plaintiff,
Matthew Gonzales has had to seek medical, attention, past, present and future. Plaintiff
Matthew Gonzales’ ability to engage in his daily life, and engage in other activities, is and will
be impaired or eliminated. Plaintiff Matthew Gonzales has suffered and will continue to suffer
the loss of enjoyment of life, past, present and future. Plaintiffhas incurred and will continue to
incur great expense in the payment of medical and hospital bills. Plaintiffhas suffered and will
continue to suffer emotional and physical damages, past, present and future. Plaintiffs have
further suffered and will continue to suffer mental and physical pain and suffering, and the
diminution of their enjoyment of life, past present and future, all to their further damage in an
amount appropriate to compensate him for his damages.
    Case 1:20-cv-11461-NMG Document 1-3 Filed 08/03/20 Page 11 of 11




      WHEREFORE, Plaintiffs pray for compensatory damages, hedonic damages, statutory
damages, and punitive damages to adequately compensate them for his damages, with
attorney’s costs, costs of suit, and all such other relief as this Honorable Court deems just and
appropriate.

               PLAINTIFFS DEMAND TRIAL BY JURY ON ALL COUNTS

        DATED at Town of Rutland, in the County of Rutland and State of Vermont, this 10th
day of June, 2020.

                                     By:     Plaintiff,
                                             Matthew Gonzales


                                     By:
                                             Tfiomas C. Bixby,*%sq., BBO#638637
                                             Law Office ofThomas C. Bixby, LLC.
                                             Attorneys for the Plaintiff
                                             1213 US 7 N
                                             P.O. Box 6856
                                             Rutland, VT 05702
                                             802-775-3229
